


Exhibit 10.161


FIRST AMENDMENT TO
RESTRICTED STOCK AWARD AGREEMENT


Issued Pursuant to the
Glimcher Realty Trust
2012 Incentive Compensation Plan

THIS FIRST AMENDMENT TO RESTRICTED STOCK AWARD AGREEMENT (“Amendment”),
effective May 7, 2014 (the “Effective Date”), amends the Restricted Stock Award
Agreement by and between Glimcher Realty Trust (the “Company”) and the
Participant named herein, dated as of September 20, 2012 (the “Agreement”), as
described below pursuant to the provisions of the Glimcher Realty Trust 2012
Incentive Compensation Plan (the “Plan”). If there is any inconsistency between
the terms of this Amendment and the terms of the Plan or the Agreement then the
Plan’s terms shall completely supersede and replace the conflicting terms of
this Amendment. All capitalized terms shall have the meanings ascribed to them
in the Plan unless specifically set forth otherwise herein.
WHEREAS, the Executive Compensation Committee of the Company’s Board of
Trustees, as administrator of the Plan, has approved this Amendment; and


WHEREAS, the Participant, through his or her signature below, consents to this
Amendment.


The parties hereto agree as follows:
NOW THEREFORE, as of the Effective Date, the Agreement is amended as follows:
1.Section 3(b) of the Agreement shall be deleted in its entirety and replaced
with the following:
b.Employee Forfeiture Restrictions. Except as otherwise described herein, upon
the termination of the Participant’s employment with the Company, or any of its
Subsidiaries or Affiliates, for any reason, all Shares that are Non-Vested
Shares (as defined below) held by the Participant, or any guardian or legal
representative, at the effective date of such termination, shall immediately be
returned to and canceled by the Company and shall be deemed to have been
forfeited by the Participant (the “Forfeiture Restrictions”); provided that the
Executive Compensation Committee may, in its sole and absolute discretion, allow
the Participant to retain the Shares for a period of time after such termination
date to be specified in writing by the Executive Compensation Committee.


In the event that a Participant’s employment with, or performance of services
for, the Company, or any Affiliate or Subsidiary, is terminated or otherwise
ceases as a result of the Participant’s death, the Non-Vested Shares held by the
deceased Participant pursuant to this Agreement shall convert to Vested Shares
and shall no longer be subject to the vesting schedule stated in Section 3(c) or
the Transfer Restrictions.





1
(Form of First Amendment to Restricted Stock Award Agreement)



--------------------------------------------------------------------------------




In the event that a Participant’s employment with, or performance of services
for, the Company, or any Affiliate or Subsidiary, is terminated or otherwise
ceases as a result of the Participant’s Disability, the Non-Vested Shares held
by the Participant pursuant to this Agreement shall convert to Vested Shares and
shall no longer be subject to the vesting schedule stated in Section 3(c) or the
Transfer Restrictions. For purposes of this Agreement, the term “Disability”
means the Participant is unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment that can be
expected to result in death or to last for a continuous period of not less than
twelve (12) months, the permanence and degree of which shall be supported by
medical evidence satisfactory to the Committee. Notwithstanding anything to the
contrary set forth herein, the Committee shall determine, in its sole and
absolute discretion in accordance with Code Section 409A (or any successor
provision), (i) whether the Participant has ceased to perform services of any
kind due to a Disability and, if so, (ii) the first date of such Disability.


2.Section 3(c) of the Agreement shall be deleted in its entirety and replaced
with the following:
c.Lapse of Employee Forfeiture and Transfer Restrictions. Except as otherwise
described herein, to the extent the Participant remains in the continuous
employment of the Company through the fifth anniversary of the Date of Grant
(the “Vesting Date”), the Forfeiture Restrictions under Section 3(b) and
Transfer Restrictions under Section 3(a) hereof shall lapse for all the Shares
listed in Section 1(b) on such Vesting Date. Shares with respect to which the
Forfeiture Restrictions and Transfer Restrictions shall have lapsed under this
Section 3(c) (the “Vested Shares”) will, effective on and after the Vesting
Date, thereafter be free of the Forfeiture Restrictions set forth in Section
3(b) and Transfer Restrictions under Section 3(a) but such Vested Shares will
continue to be subject to all of the remaining terms and conditions of this
Agreement as applicable. Any Shares for which the Forfeiture Restrictions and
Transfer Restrictions have not yet lapsed in accordance with the terms of this
Agreement shall, for purposes of this Agreement, not be considered Vested Shares
(the “Non-Vested Shares”).


3.Section 10 of the Agreement shall be deleted in its entirety and replaced with
the following:
10.    Withholding Taxes. The Company shall have the right to withhold from a
Participant, or otherwise require such Participant to pay, any Withholding Taxes
(defined below) arising as a result of the grant of any Shares, the lapse of any
Forfeiture Restrictions or Transfer Restrictions on any Shares, the transfer of
any Shares, any tax election by the Participant, or any other taxable event. If
the Participant shall fail to make such Withholding Tax payments when and as
required, the Company (or its Affiliates or Subsidiaries) shall, to the extent
permitted by law, have the right to deduct any such Withholding Taxes from any
payment of any kind otherwise due to such Participant or to take such other
action as may be necessary to satisfy such Withholding Taxes. If the Participant
makes an election pursuant to Section 83(b) of the Code concerning a Restricted
Share Award then the Participant shall submit a copy of such election to the
Company. In satisfaction of the requirement to pay Withholding Taxes, the
Participant may make a written election which may be accepted or rejected in the
discretion of the Executive Compensation Committee, to tender other Shares to
the Company (either by actual delivery or attestation) having an aggregate Fair
Market Value equal to the Withholding Taxes. “Withholding Taxes” means any
federal, state, or local income, employment, payroll, or similar tax related to
the Shares that are required to be withheld by the Company.





2
(Form of First Amendment to Restricted Stock Award Agreement)



--------------------------------------------------------------------------------




Except as otherwise stated herein, all of the other provisions of the Agreement
not changed by this Amendment shall be remain in full force and effect.
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first set forth above.
GLIMCHER REALTY TRUST






Signature: ____________________________________

Name: ______________________________


Title: _______________________________
ACKNOWLEDGED & ACCEPTED:








______________________________________
Signature


Print Name: ___________________________


Address:    _____________________________


_____________________________





3
(Form of First Amendment to Restricted Stock Award Agreement)

